Citation Nr: 0003772	
Decision Date: 02/14/00    Archive Date: 02/15/00

DOCKET NO.  97-17 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
bilateral macular degeneration.


REPRESENTATION

Appellant represented by:	Blinded Veterans Association


ATTORNEY FOR THE BOARD

T. S. Tierney, Counsel


INTRODUCTION

The veteran served on active duty from February 1973 to 
November 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.


FINDINGS OF FACT

The evidence added to the record since an unappealed April 
1995 Board decision denying reopening of service connection 
for bilateral macular degeneration is redundant or cumulative 
of evidence previously of record or is not so significant 
that it must be considered in order to fairly decide the 
merits of the claim.

CONCLUSION OF LAW

New and material evidence has not been received to reopen the 
veteran's claim for service connection for bilateral macular 
degeneration.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 
3.156 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection for a bilateral macular degeneration 
initially was denied in a rating decision of April 1987.  The 
denial was continued in subsequent final Board decisions, to 
include an unappealed Board decision of April 1995 in which 
it was determined that no new and material evidence had been 
submitted to reopen the claim.  

In February 1996, the Board denied a motion for 
reconsideration of the April 1995 Board decision.  The Board 
found that the veteran had submitted some additional evidence 
and referred the case to the RO to determine if the veteran 
had submitted new and material evidence to reopen the claim.  
In a rating decision of July 1996, the decision on appeal 
currently, the RO determined that no new and material 
evidence had been submitted to reopen the claim for service 
connection for bilateral macular degeneration.

Generally, a claim which has been denied in a final Board 
decision may not thereafter be reopened and allowed.  38 
U.S.C.A. § 7104(b) (West 1991).  The exception to this rule 
is 38 U.S.C.A. § 5108, which provides that if new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim.

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  New 
evidence will be presumed credible solely for the purpose of 
determining whether the claim has been reopened.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The evidence of record at the time of the April 1995 Board 
decision, the last final decision, included service medical 
records which show that the veteran entered service with 
decreased visual acuity, uncorrected as well as corrected, 
and mild corneal insult due to wearing contact lenses.  The 
June 1972 enlistment examination showed normal eyes 
(excluding visual acuity).  The veteran's distance vision in 
both eyes was 20/400, corrected to 20/50.  A record dated in 
January 1974 notes that the veteran had a history of 
amblyopia and photophobia in both eyes since childhood.  It 
was noted that there was no change in his visual acuity.  The 
diagnosis was macular disturbance.  The veteran continued to 
complain of visual defects interfering with his work.  Later 
in January 1974, he was given a permanent profile and not to 
be assigned to any job requiring good vision in both eyes or 
a job requiring 20/20 vision in either eye.  The diagnosis 
was bilateral macular degeneration.  A consultation report 
dated in June 1974 notes that the veteran had probable 
macular degeneration in both eyes with a possible hereditary 
etiology.  The physician noted that there had been no change 
in ocular status since the last examination in January 1974.  
The separation examination in November 1974 showed abnormal 
eyes.  Distance vision was 20/40 in the right eye and 20/50 
in the left eye.  Near vision was 20/1000 in each eye.

Other evidence of record at the time of the April 1995 Board 
decision included a private eye examination report dated in 
February 1985 which reflects distance vision of 20/200 in the 
right eye with 80 percent correction, and 20/300 in the left 
eye with 90 percent correction.  Visual field and muscle 
function were normal.  Depth perception was not present.  It 
was noted that eye pathology was macular degeneration and 
Stargardt's disease.  In addition, the examiner noted that 
the primary and contributory cause of the condition was 
hereditary.

VA medical records include a discharge summary report of a 
hospitalization from January to February 1986.  It was noted 
that the veteran had had decreased visual acuity, gradually 
starting when he was in the sixth grade, and that he was 
declared legally blind in 1984 by a private ophthalmologist.  
It was also noted that there was a positive family history 
with a sister who had the same eye problem.  The additional 
VA outpatient treatment records basically show that the 
veteran's visual acuity continued to decrease and he was 
diagnosed with Stargardt's disease.

A report received in May 1987 from M. A. Couts, O. D., and F. 
L. Babcock, O. D., notes the veteran's optometric history 
from August 1967 to January 1987.  Prior to service in 
February 1973, the veteran complained of blurred distance 
vision.  He was found to be near-sighted with a slight amount 
of astigmatism in each eye.  He was fitted with contact 
lenses in December 1969.  It was further noted that the 
medical records of treatment prior to service showed that no 
internal pathology was seen.

Another statement from Dr. Babcock was received in December 
1987 and notes decreased visual acuity from 1969 to 1982.  It 
was also noted that the veteran was seen by Dr. Seward in 
1971.  The report from Geo. W. Seward, M.D., an eye, ear, 
nose, and throat specialist, provided a recommendation that 
the veteran wear gray lenses when working outside.  
Intraocular and extraocular findings were essentially normal.  
The veteran had blepharitis.  Examination of the lid margins 
was not consistent with infection.  It was noted that 
allergic manifestation to dust, etc, could be a factor.  It 
was also noted in Dr. Babcock's statement that the veteran 
was diagnosed with macular degeneration in service in 1974.

A statement was received from a Visual Impairment Service 
(VIS) Team Coordinator at the VA Medical Center in 
Indianapolis, dated in May 1991.  He reported being familiar 
with the veteran's case since early 1985 when the veteran was 
referred for VA blind rehabilitation services.  He noted that 
the veteran's macular disease was not diagnosed until well 
into his period of service and, until that time, the 
diagnosis of amblyopia should be considered a valid one.  In 
addition, he noted that the assumption that the condition 
pre-existed service was in large part based on the veteran's 
reported history of poor vision since childhood and this 
would more likely be attributable to amblyopia or strabismus 
than to Stargardt's disease, which is most commonly 
manifested or diagnosed during adolescence or early 
adulthood.  Although he acknowledged that there might be 
grounds for speculation as to the precise point of origin of 
the veteran's eye disease, he stated that there is no clear 
and unmistakable evidence that the condition pre-existed 
military service and the veteran was presumed to have been in 
sound physical condition at the time of his induction.

A VA outpatient evaluation report dated in August 1992 
demonstrates that the veteran was diagnosed with Stargardt's 
disease in approximately 1975.  The veteran had received new 
glasses two to three weeks earlier.  The veteran had reported 
that his vision was somewhat stable to slightly worse.  The 
diagnosis was Stargardt's disease and it was noted that the 
veteran was legally blind.

The veteran submitted a statement in April 1993 that the 
private medical records and his service medical records made 
it clear that the symptoms and diagnosis of macular 
degeneration were first presented while he was on active 
duty.

The evidence added to the record since the April 1995 Board 
decision includes an undated statement from a VA Staff 
Ophthalmologist, received in July 1995.  He noted that as the 
ophthalmology consultant to the Indianapolis VIS Team, he had 
had occasion to review the recent appellate decision 
concerning the veteran.  According to this doctor, the 
macular degeneration diagnosed in 1974 was the same condition 
as Stargardt's disease, which progressed in the veteran's 
case to the point of legal blindness by 1984.  He further 
noted that Stargardt's disease is a disease and not a 
disqualifying defect as defined in VA General Counsel Opinion 
No. 1-85.

In addition, another statement from Dr. Couts was received in 
May 1997.  This statement contains some of the same 
information that was in his joint statement with Dr. Babcock, 
received in May 1987.  The later statement from Dr. Couts 
reiterates the history of the veteran's optometric care from 
August 1967 to April 1972.

In the Board's opinion, none of the evidence received since 
the last final decision is new and material.  In this regard, 
the Board notes that the evidence contained in the statement 
from Dr. Couts received in May 1997 was submitted in 1987 and 
previously considered.  Accordingly, that evidence is not new 
and material.  

In regard to the undated statement from a VA Staff 
Ophthalmologist, received in July 1995, the Board notes that 
the VA Staff Ophthalmologist noted that the macular 
degeneration was diagnosed in 1974 and progressed to legal 
blindness in 1984.  The veteran was released from active 
service in November 1974.  This statement does not address 
whether the macular degeneration, which was diagnosed in 
service in 1974, was first manifested in service or whether 
it increased in severity during or as a result of service.  
In addition, the fact that Stargardt's disease is a disease 
and not a disqualifying defect was established by the 
evidence of previously of record and does not address whether 
the disease was incurred in or aggravated by service.



ORDER

New and material evidence not having been submitted, 
reopening of the claim for service connection for bilateral 
macular degeneration is denied.



		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals



 

